Exhibit 10.1
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of this 1st day of April, 2011 (the “Effective Date”), by,
between and among (i) GEMMA POWER SYSTEMS, LLC, a Connecticut limited liability
company (the “Company”), GEMMA POWER, INC., a Connecticut corporation
(“GPS-Connecticut”), GEMMA POWER SYSTEMS CALIFORNIA, INC., a California
corporation (“GPS-California”), GEMMA POWER HARTFORD, LLC, a Connecticut limited
liability company (“GPS-Hartford”), and GEMMA RENEWABLE POWER, LLC, a Delaware
limited liability company (“GRP”); and (ii) WILLIAM F. GRIFFIN, JR. (the
“Employee”).
RECITALS:
R-1. The Company is a wholly-owned subsidiary of Argan, Inc., a Delaware
corporation (“Argan”);
R-2. GPS-Connecticut and GPS-California are also wholly-owned subsidiaries of
Argan;
R-3. GPS-Hartford and GRP are wholly-owned subsidiaries of the Company
(GPS-Hartford, GRP, GPS-Connecticut and GPS-California are sometimes hereinafter
referred to together as the “Affiliates”);
R-4. The Employee is a principal employee of the Company and the Affiliates (the
Company and the Affiliates are sometimes hereinafter referred to together as the
“Companies”);
R-5. The Employee and the Company entered into that certain Employment Agreement
dated as of December 8, 2006, as amended by that certain First Amendment thereto
dated February 8, 2008, and by that certain Second Amendment thereto dated
March 5, 2009 (the “Original Employment Agreement”); and
R-6. The parties wish to enter into this Agreement to amend and restate the
terms of the Employee’s continued employment by the Company and the Affiliates,
as set forth hereinafter.
NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
1. Employment. Each of the Companies hereby agrees to continue to employ the
Employee, and the Employee hereby agrees to accept such continued employment,
subject to the terms and conditions set forth in this Agreement. This Agreement
supersedes and replaces any previous oral or written agreement concerning the
Employee’s employment by the Company or the Affiliates.

 

 



--------------------------------------------------------------------------------



 



2. Duties of the Employee. During the “Term” (as defined below) of employment of
the Employee, the Employee shall serve as Chief Executive Officer of the Company
and of each of the Affiliates, and shall faithfully and diligently perform all
services as may be assigned to him by the Board of Directors of the Company (the
“Company Board”), and shall exercise such power and authority as may from time
to time be delegated to him by the Company Board. In addition, during the Term,
the Employee shall also serve as Vice Chairman of the Company Board and of the
Boards of Directors of GPS-Connecticut and GPS-California. The Employee shall
perform all services to be rendered by him hereunder to the best of his ability,
and use his best efforts to promote the interests of the Company and the
Affiliates. Notwithstanding the foregoing, it shall not be a breach or violation
of this Agreement for the Employee to manage personal investments.
3. Term of Employment. Employment of the Employee pursuant to the terms and
provisions of this Agreement shall commence on the Effective Date, and shall
continue for a term of three (3) years thereafter (the “Initial Term”), unless
earlier terminated as provided in this Agreement. At the end of the Initial
Term, the Employee’s employment hereunder shall automatically renew for
successive one year terms (each, a “Renewal Term”), subject to earlier
termination as provided in this Agreement, unless the Company or the Employee
delivers written notice to the other at least three (3) months prior to the
expiration date of the Initial Term or any Renewal Term, as the case may be, of
its or his election not to renew the term of employment. The period during which
the Employee shall be employed by the Companies pursuant to the terms and
provisions of this Agreement is sometimes referred to herein as the “Term.”
4. Compensation.
4.1 Salary. Subject to Section 4.3 below, the Company shall pay the Employee
compensation at the annual rate of $600,000 (the “Salary”) during first year of
the Initial Term (i.e., April 1, 2011 through March 31, 2012), payable in
installments consistent with the Company’s normal payroll schedule, subject to
applicable withholding and other taxes. Any increases after the first year shall
be negotiated in good faith. Not later than two (2) months prior to the
expiration of each year of the Initial Term or of any Renewal Term, as the case
may be, the Company and the Employee shall commence discussions aimed at
determining a mutually acceptable Salary for the then impending year.
4.2 Bonus. In addition to the Salary set forth in Section 4.1, for each fiscal
year of the Company occurring within, or partially within, the Term, the
Employee shall be eligible for such bonus(es) for special or extraordinary
circumstances or occurrences as, in the sole discretion of the Company Board,
may merit special consideration for the Employee, subject to the provisions of
Section 4.3 below and to such approvals as may, in the judgment of the Company
Board, be necessary or appropriate from the Board

 

2



--------------------------------------------------------------------------------



 



of Directors of Argan, or from the Compensation Committee or other committees of
the Board of Directors of Argan; provided, however, that, subject to the
provisions of Section 11.2 and Section 11.3 hereof, as may be applicable, the
Employee shall be entitled to a minimum bonus of $400,000 for each fiscal year
of the Company occurring within, or partially within, the Term (prorated as
necessary for any such partial fiscal year during the Term) and payable upon the
completion of each fiscal year (the “Minimum Bonus”). Notwithstanding anything
to the contrary in the foregoing, the parties agree that, for purposes of the
Company’s fiscal year ending January 31, 2012, if the Employee is employed by
the Company on that date, then the Employee will be entitled to 100% of the
Minimum Bonus, notwithstanding the fact that the Term of the Employee’s
employment under this Agreement is deemed to commence as of April 1, 2011.
4.3 Apportionment of Salary, Bonus and Benefits. Notwithstanding anything to the
contrary contained in the foregoing provisions of this Section 4 and elsewhere
in this Agreement, Salary, Bonus and the costs of all benefit plans or programs
in which the Employee participates, as set forth in Section 5 below, or other
benefits made available to the Employee, as set forth elsewhere in this
Agreement, shall be equitably apportioned among the Company and the Affiliates
in such manner as the Company and the Affiliates shall agree among themselves,
and reconciliation of all such Employee-related costs shall be effectuated
through appropriate inter-company transfers not less frequently than annually.
5. Benefit Plans; Insurance.
5.1 Benefit Plans. The Employee shall be permitted to participate in all
employee health, retirement and insurance benefit plans applicable to officers
of the Companies, and such other plans as may from time to time be made
available or applicable to the Companies, consistent with the policies of the
Companies.
5.2 Key-Man Term Life Insurance. The Company and/or the Affiliates, as the case
may be, will maintain and will pay the premiums on a key-man term life insurance
policy on the life of the Employee. Such policy shall (a) name Argan as sole
beneficiary, (b) be in the amount of not less than Five Million Dollars
($5,000,000), and (c) remain in full force and effect for the Term, or until the
expiration of the term of said policy, if sooner. The Employee and each of the
Companies agree to take whatever action is reasonably required by the insurer to
maintain such policy in full force and effect for such time. Upon the
termination of the Employee’s employment hereunder for any reason, the Company
and/or the Affiliates, as the case may be, shall assign to the Employee any and
all rights which it may have in and to said insurance policy for the value of
the prepaid unearned premium thereof.
6. Vacation. The Employee shall be entitled to unlimited paid vacation during
the Term; provided that the Employee is available by telephone during such
periods of paid vacation.

 

3



--------------------------------------------------------------------------------



 



7. Expenses. The Companies shall reimburse the Employee, consistent with the
Companies’ expense reimbursement policies and procedures and subject to receipt
of appropriate documentation, for all reasonable and necessary out-of-pocket
travel, business entertainment, and other business expenses incurred or expended
by the Employee incident to the performance of his duties hereunder.
8. Working Facilities; Parking; Car Allowance. During the Term the Company shall
furnish the Employee with an office, secretarial help and such other facilities
and services suitable to his position and adequate for the performance of his
duties hereunder; and will provide the Employee with and pay for covered (if
reasonably available) and reserved parking. In addition to the payment for
covered and reserved parking costs, the Company shall provide to the Employee a
car allowance in the amount of $1,500 per month, to be used by the Employee to
defray the costs of ownership, leasing, financing, maintenance and/or operation
of a car or other vehicle.
9. Withholding. Notwithstanding anything in this Agreement to the contrary, all
payments required to be made by the Company hereunder to the Employee or his
estate or beneficiaries shall be subject to the withholding of such amounts
relating to taxes as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation. In lieu of withholding such
amounts, in whole or in part, the Company may, in its sole discretion, accept
other provisions for payment of taxes and withholding as required by law,
provided it is satisfied that all requirements of law affecting its
responsibilities to withhold have been satisfied.
10. Termination of Employment.
10.1 For Cause. The Company may terminate the Employee’s employment at any time
for “Cause” (as defined below). For the purposes of this Agreement, “Cause”
shall mean (i) habitual drunkenness or any substance abuse which adversely
affects the Employee’s performance of his job responsibilities; (ii) any illegal
use of drugs; (iii) commission of a felony (including, without limitation, any
violation of the Foreign Corrupt Practices Act); (iv) dishonesty materially
relating to the Employee’s employment; (v) any misconduct by the Employee which
would cause the Company or any of the Affiliates to violate any state or federal
law relating to sexual harassment or age, sex or other prohibited
discrimination, or any intentional violation of any written policy of the
Companies adopted with respect to any such law; (vi) any other conduct in the
performance of the Employee’s employment which the Employee knows or should know
(either as a result of a prior warning by any of the Companies, custom within
the industry or the flagrant nature of the conduct) violates applicable law or
causes any of the Companies to violate applicable law in any material respect;
(vii) failure to follow the lawful written instructions of the Company Board, if
such failure continues uncured for a period of ten (10) days after receipt by
the Employee of written notice from the Company stating that continuation of
such failure would constitute grounds for termination for Cause; (viii) any
violation of the confidentiality or non-competition provisions hereof; or
(ix) any other material violation of this Agreement.

 

4



--------------------------------------------------------------------------------



 



10.2 Upon Death or Disability. The employment of the Employee shall
automatically terminate upon the death of the Employee and may be terminated by
the Company upon the “Disability” (as defined below) of the Employee. For
purposes of this Section 10.2, the Employee shall be deemed “Disabled” (and
termination of his employment shall be deemed to be due to such “Disability”) if
an independent medical doctor (selected by the Company’s applicable health or
disability insurer) certifies that the Employee, for a cumulative period of more
than 120 days during any 365-day period, has been disabled in a manner which
seriously interferes with his ability to perform the essential functions of his
job even with a reasonable accommodation to the extent required by law. Any
refusal by the Employee to submit to a medical examination for the purpose of
certifying Disability shall be deemed conclusively to constitute evidence of the
Employee’s Disability.
10.3 For Convenience of the Company. Notwithstanding any other provisions of
this Agreement, the Company shall have the right, upon ninety (90) days written
notice to the Employee, to terminate the Employee’s employment at the “Company’s
Convenience” (i.e., for reasons other than Cause, resignation for reasons other
than “Good Reason” [as defined below], death or Disability). For purposes
hereof, resignation by the Employee for Good Reason also shall be deemed to
constitute termination by the Company at the Company’s Convenience.
10.4 Resignation; Good Reason.
(a) The Employee shall have the right to resign at any time upon ninety
(90) days’ written notice to the Company.
(b) For the purposes of this Agreement, resignation by the Employee as a result
of the following shall be deemed to constitute resignation for “Good Reason,”
provided that and on condition that the Employee has not consented to the action
constituting Good Reason and such resignation occurs within 15 days following
the occurrence of such action (or, in the case of clause (iii) below, following
the expiration of the 45-day cure period), and that the Employee is not Disabled
(or incapacitated in a manner which would, with the passage of time and
appropriate doctor’s certification, constitute Disability) at the time of
resignation: (i) a transfer of the Company’s offices, or a transfer of the
Employee (other than on a temporary basis), to a location which would increase
the Employee’s commute (by the most direct route) from his residence as of the
date hereof by more than 25 miles in each direction, or (ii) a material adverse
change made by the Company to the Employee’s duties, responsibilities and/or
working conditions such that such duties, responsibilities and/or working
conditions are inappropriate and not customary for a chief executive officer of
a similarly situated company, or (iii) a material breach by the Company or any
of the Affiliates of this Agreement which breach continues uncured for a period
of 45 days after receipt by the Company of written notice thereof from the
Employee specifying the breach.

 

5



--------------------------------------------------------------------------------



 



11. Effect of Termination on Compensation.
11.1 Termination for Cause; Resignation. In the event (i) the Employee’s
employment with the Companies is terminated by the Company for Cause, or
(ii) the Employee resigns (for reasons other than Good Reason), none of the
Companies shall have any further liability to the Employee hereunder, whether
for Salary, benefits, or otherwise, other than for Salary and benefits accrued,
reimbursement of expenses properly incurred, payment for all accrued vacation
calculated in accordance with the Company’s standard payroll practices, in each
case through the date of termination or resignation, and any other benefits
required by applicable law (e.g., COBRA) for which the Employee may be eligible.
11.2 Death or Disability. In the event the Employee’s employment with the
Companies terminates as a result of the death of the Employee or is terminated
by the Company as a result of the Disability of the Employee, the Employee or,
in the event of his death, his surviving spouse (or his estate, if there is no
surviving spouse), shall be entitled to receive his Salary and benefits accrued,
reimbursement of expenses properly incurred, a pro rata share of the Minimum
Bonus (which proration shall be calculated upon the elapsed portion of the
Company’s fiscal year in which the employment termination occurs [for purposes
of illustration, if the Employee were to become Disabled as of September 1,
2012, then the Employee would be entitled to 7/12s of the Minimum Bonus,
covering the period of February 1, 2012 through August 31, 2012]), and payment
for all accrued vacation calculated in accordance with the Company’s standard
payroll practices, in each case through the date of termination, as well as
applicable health, disability or death benefits, if any, offered by the Company
or the Affiliates, as the case may be, at the time consistent with the policies
of the Companies and subject to the eligibility requirements of such benefits.
11.3. The Company’s Convenience or Good Reason.
(a) In the event the Employee’s employment with the Companies is terminated by
the Company at the Company’s Convenience or by the Employee for Good Reason,
then the Employee shall be entitled to (i) continue to receive his Salary for
the duration of the Term, (ii) a pro rata share of the Minimum Bonus (which
proration shall be calculated upon the elapsed portion of the Company’s fiscal
year in which the employment termination occurs [for purposes of illustration,
if the Employee’s employment is terminated as of September 1, 2012, then the
Employee would be entitled to 7/12s of the Minimum Bonus, covering the period of
February 1, 2012 through August 31, 2012])), and (iii) continue to participate
in the Companies’ health and benefit plans and programs described in Section 5.1
other than the Companies’ 401(k) plan(s) and any other qualified retirement
plan(s) (but specifically excluding the vacation benefit described in Section 6)
for the duration of the Term, or, in the case of the Companies’ health plan(s),
until the Employee becomes eligible for health insurance from another source
other than Medicare (e.g., another employer’s health insurance program), if
earlier; provided that such continued participation during such period does not
cause a plan,

 

6



--------------------------------------------------------------------------------



 



program or practice to cease to be qualified under any applicable law or
regulation and is permitted by the plan or program, and that continuation under
any such plan, program or practice shall be limited to benefits customarily
provided by the Companies to their senior executives during the period of such
continuation, and provided further that any such plan or program shall be
subject to modifications applicable to executive-level employees generally. The
compensation, allowances and benefits described in the foregoing provisions of
this Section 11.3(a) (“Severance Benefits”) shall continue to be paid or
provided at the times and in the manner consistent with the standard payroll
practices of the Companies for their active executive-level employees. In
addition, the Employee shall be entitled to receive his salary and benefits
accrued, reimbursement of expenses properly incurred and payment for all accrued
vacation calculated in accordance with the Company’s standard payroll practices,
in each case through the date of termination. Except as provided in this
Section, no other compensation or benefits hereunder shall be payable during the
balance of the Term.
(b) As a condition to receiving the Severance Benefits described in clause
(a) above, the Employee shall be required to execute and deliver to the Company,
and not to have revoked, the written confirmation described in Section 12 and a
general release of all claims the Employee may have against the Company, the
Affiliates or Argan, and their respective subsidiaries and affiliates, and the
officers, directors, shareholders, managers, members and agents of each of them,
in each case in such form as may be reasonably requested by the Company,
including without limitation all claims for wrongful termination, for employment
discrimination under Title VII of the Civil Rights Act of 1964, as amended, and
claims under the Americans with Disabilities Act of 1990, the Equal Pay Act of
1963, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act of 1990, the Civil Rights Act of 1866, the Family and
Medical Leave Act of 1993, the Civil Rights Act of 1991, the Employee Retirement
Income Security Act of 1974 and any equivalent state, local and municipal laws,
rules and regulations). Notwithstanding the foregoing, the Employee shall not be
required to release any claims (i) for unpaid compensation or other benefits
remaining unpaid by the Company or the Affiliates at the time of termination,
but may be required to agree upon and acknowledge the amount, if any, thereof
remaining unpaid if such amount is calculable at the time, and (ii) which the
Employee may have in connection with any unexercised options to purchase common
stock of Argan granted to the Employee under and pursuant to any stock option
plan maintained by Argan from time to time hereinafter.
(c) Upon the occurrence of any material breach of this Agreement after the
effective date of employment termination (it being understood that, without
limitation, any breach of Sections 12, 13 or 14 of this Agreement shall be
deemed material), the Company shall have no further liability to pay Severance
Benefits hereunder and may, in addition to exercising any other remedies it may
have hereunder or under law, immediately discontinue payment of remaining unpaid
Severance Benefits.
11.4 Adjustments to Comply with American Jobs Creation Act. In the event any of
the severance payment provisions of this Section should prove to be inconsistent
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, or the regulations thereunder, the Company and the Employee shall
endeavor to amend those severance payment provisions in order to eliminate any
inconsistency with Section 409A while ensuring, to the greatest extent possible,
that the Employee will continue to be entitled to the benefits provided under
this Agreement without increase in the economic cost to either party.

 

7



--------------------------------------------------------------------------------



 



11.5 COBRA Benefits. Should the Employee (i) be eligible for COBRA benefits
(allowing the Employee to maintain his health insurance benefits at his expense
for up to the applicable coverage period under COBRA) after the termination of
his employment with the Companies for reasons other than Cause, and (ii) make a
timely affirmative election of continuation coverage under COBRA, then, if and
to the extent that continuation coverage under COBRA would apply to a period
beyond the period for which the Employee is entitled to participate in the
Companies’ health plan(s) pursuant to Section 11.3(a) above, the Company will
pay the monthly premium costs thereof for coverage for the Employee, and/or his
spouse and dependent children, if any, for the period(s) for which the Employee,
or his spouse and any dependent children, as the case may be, are entitled to
continuation coverage under COBRA, or until the Employee, or his spouse or any
dependent children, as the case may be, become eligible for health insurance
from another source other than Medicare (e.g., another employer’s health
insurance program), if earlier.
12. Confidentiality. The Employee recognizes and acknowledges that certain
information possessed by the Company and the Affiliates, and any subsidiaries
and affiliates of them, constitutes valuable, special, and unique proprietary
information and trade secrets. Accordingly, the Employee shall not, during the
Term of his employment with the Companies, or at any time thereafter, divulge,
use, furnish, disclose or make available to any person, whether or not a
competitor of any of the Companies, any confidential or proprietary information
concerning the assets, business, or affairs of the Company or the Affiliates, of
any affiliate or subsidiary of them, or of its or their suppliers, customers,
licensees or licensors, including, without limitation, any information regarding
trade secrets and information (whether or not constituting trade secrets)
concerning sources of supply, costs, pricing practices, financial data, business
plans, employee information, manufacturing processes, product designs,
production applications and technical processes (hereinafter called
“Confidential Information”), except as may be required by law or as may be
required in the ordinary course of performing his duties hereunder. The
foregoing shall not be applicable to any information which now is or hereafter
shall be in the public domain other than through the fault of the Employee. Upon
the expiration or termination of the Employee’s employment, for any reason,
whether voluntary or involuntary and whether by the Company or the Employee, or
at any time the Company may request, the Employee shall (a) surrender to the
Company all documents and data of any kind (including data in machine-readable
form) or any reproductions (in whole or in part) of any items relating to the
Confidential Information, as well as information stored in an electronic or
digital format, containing or embodying Confidential Information, including
without limitation internal and external business forms, manuals, notes,
customer lists, and computer files and programs (including information stored in
any electronic or

 

8



--------------------------------------------------------------------------------



 



digital format), and shall not make or retain any copy or extract of any of the
foregoing, and (b) will confirm in writing that (i) no Confidential Information
exists on any computers, computer storage devices or other electronic media that
were at any time within the Employee’s control (other than those which remain
at, or have been returned to, the Company) and (ii) he has not disclosed any
Confidential Information to others outside of any of the Companies in violation
of this Section. The Company shall have the right at any time at its option to
replace the hard drive in the Employee’s laptop or other computer supplied by
any of the Companies with another equivalent hard drive. As used in this
Agreement, “affiliate” means, with respect to the Company or any other entity,
any person or entity controlling, controlled by or under common control with,
the Company or such other entity, including without limitation Argan, and
“control” for such purpose means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
person or entity, whether through the ownership of voting securities or voting
interests, by contract or otherwise.
13. Rights in the Company’s Property; Inventions.
13.1 Company Property. The Employee hereby recognizes the Companies’ proprietary
rights in the tangible and intangible property of the Companies and acknowledges
that notwithstanding the relationship of employment, the Employee will not
obtain or acquire, and has not obtained or acquired, through such employment any
personal property rights in any of the property of any of the Companies,
including without limitation any writing, communications, manuals, documents,
instruments, contracts, agreements, files, literature, data, technical
information, secrets, formulas, products, methods, mailing lists, business
models, business plans, procedures, processes, devices, apparatuses, trademarks,
trade names, trade styles, service marks, logos, copyrights, patents, or other
matters which are the property of any of the Companies.
13.2 Inventions. The Employee agrees that during the Term of his employment with
the Companies and for a period of three (3) months thereafter, any and all
discoveries, inventions, improvements and innovations (including all data and
records pertaining thereto) (“Inventions”), whether or not patentable,
copyrightable or reduced to writing, which the Employee may have conceived or
made, or may conceive or make, either alone or in conjunction with others and
whether or not during working hours or by the use of the facilities of any of
the Company, which are related or in any way connected with the Business of the
Company or the Affiliates, or any affiliate or subsidiary thereof, are and shall
be the sole and exclusive property of the Company, or the Affiliates, or any
such affiliate or subsidiary thereof, as the case may be. The Employee shall
promptly disclose all such Inventions to the Company, shall execute at the
request of the Company any assignments or other documents the Company may deem
necessary to protect or perfect its or any of the Affiliates’ or such
affiliates’ or subsidiaries’ rights therein, and shall assist the Company, at
the Company’s expense, in obtaining, defending and enforcing the Companies’
rights therein. The Employee hereby appoints the Company as his attorney-in-fact
to execute on his behalf any assignments or other documents deemed necessary by
the Company to protect or perfect

 

9



--------------------------------------------------------------------------------



 



its, or any of the Affiliates’ or such affiliates’ or subsidiaries’, rights to
any Inventions. For purposes of this Agreement, the “Business” of the Company
and the Affiliates, or any affiliate or subsidiary thereof, shall mean the
business of engineering and constructing power energy systems, providing
consulting, owner’s representative, operating, and maintenance services to the
energy market, and such other businesses or enterprises in which the Company or
the Affiliates, or any affiliate or subsidiary thereof, shall be actively
engaged from time to time (collectively, the “Business”).
14. Non-Competition, Non-Solicitation Covenants.
14.1 Covenant Not to Compete. At all times during the Term and for a period of
two (2) years after the Term (the “Restrictive Period”), the Employee shall not,
directly or indirectly, alone or with others, engage in any competition with, or
have any financial or ownership interest in any sole proprietorship,
corporation, company, partnership, association, venture or business or any other
person or entity (whether as an employee, officer, director, partner, manager,
member, agent, security holder, creditor, consultant or otherwise) that directly
or indirectly (or through any affiliated entity) competes with the Business of
the Company or the Affiliates, or any affiliate or subsidiary thereof; provided
that such provision shall not apply to (i) the Employee’s ownership of Argan
stock; (ii) the Employee’s ownership of interests in entities which may develop,
own and operate (but not design or build) power plants; (iii) the acquisition by
the Employee, solely as an investment, of securities of any issuer that is
registered under Section 12(b) or 12(g) of the Securities Exchange Act of 1934,
as amended, and that are listed or admitted for trading on any United States
national securities exchange or that are quoted on the Nasdaq Stock Market, or
any similar system or automated dissemination of quotations of securities prices
in common use, so long as the Employee does not control, acquire a controlling
interest in, or become a member of a group that exercises direct or indirect
control of, more than 5% of any class of capital stock or other indicia of
ownership of such issuer; or (iv) the Employee’s ownership of a greater than 5%
interest in Megawatt Solar and membership on its board of directors. For
purposes of clause (ii) of this Section 14.1 above, and for clause (b) of
Section 14.2 below, “develop” or “development of” power plants shall mean the
usual and customary actions taken by an owner or potential owner of a power
plant to obtain licenses, permits or other governmental approvals required in
order to own and operate a power plant, but not the designing or constructing of
a power plant.
14.2 Non-Solicitation. At all times during the Restrictive Period, the Employee
shall not, directly or indirectly, for himself or for any other person, firm,
corporation, company, partnership, association, venture or business or any other
person or entity: (a) solicit for employment, employ or attempt to employ or
enter into any contractual arrangement with any employee or former employee
(which, for purposes of this Section 14.2 shall mean anyone employed during the
24 month period ending on the date of termination of the Employee’s employment
with the Companies) of the Company, the Affiliates, or Argan, or any affiliate
or subsidiary of any of them, except Raymond J. Bednarz and Fred Kresse; and/or
(b) call on or solicit any of the actual or targeted prospective customers or
clients, or any actual distributors or suppliers, of the Company (except in
connection with the Employee’s

 

10



--------------------------------------------------------------------------------



 



development, ownership and operation (but not the designing or building) of
power plants), the Affiliates, or Argan, or any affiliate or subsidiary of any
of them, on behalf of himself or on behalf of any person or entity in connection
with any business that competes with the Business of the Company, the
Affiliates, or any affiliate or subsidiary of any of them, nor shall the
Employee make known the names or addresses or other contact information of such
actual or prospective customers or clients, or any such actual distributors or
suppliers, or any information relating in any manner to the Company’s, or the
Affiliates’ or Argan’s, or any of their subsidiaries’ or affiliates’, trade or
business relationships with such actual or prospective customers or clients, or
any such actual distributors or suppliers, other than in connection with the
performance by the Employee of his duties under this Agreement.
15. Acknowledgment by the Employee. The Employee acknowledges and confirms that
the restrictive covenants contained in Sections 12, 13 and 14 hereof (including
without limitation the length of the term of the provisions of Section 14) are
required by the Companies as an inducement to enter into this Agreement, are
reasonably necessary to protect the legitimate business interests of the
Companies, and are not overbroad, overlong, or unfair and are not the result of
overreaching, duress or coercion of any kind. The Employee further acknowledges
that the restrictions contained in Sections 12, 13 and 14 hereof are intended to
be, and shall be, for the benefit of and shall be enforceable by the Companies
and their successors and assigns. The Employee expressly agrees that upon any
breach or violation of the provisions of Sections 12, 13, or 14 hereof, the
Companies, or any of them, shall be entitled, as a matter of right, in addition
to any other rights or remedies they may have, to: (a) temporary and/or
permanent injunctive relief in any court of competent jurisdiction as described
in Section 16 hereof; and (b) such damages as are provided at law or in equity.
The existence of any claim or cause of action against any of the Company, the
Affiliates, or Argan, or their respective subsidiaries or affiliates, whether
predicated upon this Agreement or otherwise, shall not constitute a defense to
the enforcement of any of the restrictions contained in Sections 12, 13 or 14
hereof.
16. Enforcement; Modification.
16.1 Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach by the Employee of any of the covenants contained in Sections 12,
13 or 14 of this Agreement will cause irreparable harm and damage to the
Companies. As a result, the Employee recognizes and hereby acknowledges that
each of the Companies shall be entitled to an injunction from any court of
competent jurisdiction enjoining and restraining any violation of any or all of
the covenants contained in Sections 12, 13 or 14 of this Agreement by the
Employee or any of his affiliates, associates, partners or agents, either
directly or indirectly, and that such right to injunction shall be cumulative
and in addition to whatever other remedies the Companies may possess.
16.2 Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of Sections 12, 13 or 14 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of Sections 12, 13 or 14 within the jurisdiction of such
court, such provision shall be interpreted or reformed and enforced as if it
provided for the maximum restriction permitted under such governing law.

 

11



--------------------------------------------------------------------------------



 



16.3 Extension of Time. If the Employee shall be in violation of any provision
of Sections 12, 13 or 14, then each time limitation set forth in Sections 12, 13
or 14 shall be extended for a period of time equal to the period of time during
which such violation or violations occur. If any of the Companies seeks
injunctive relief from such violation in any court, then the covenants set forth
in Sections 12, 13 and 14 shall be extended for a period of time equal to the
pendency of such proceeding including all appeals by either of the Sellers.
16.4 Survival. The provisions of Sections 12, 13, 14 and 15, and of this
Section 16, shall survive the termination of this Agreement.
16.5 Purchase Agreement. Notwithstanding anything to the contrary contained in
this Agreement, nothing herein shall limit or otherwise affect the restrictive
covenants applicable to the Employee, as Seller, under and pursuant to the
terms, covenants and conditions of that certain Membership Interest Purchase
Agreement dated December 8, 2006 (the “Purchase Agreement”) by and among Argan,
the Company, the Employee and the other parties named therein, including without
limitation the covenant not to compete for a period of five years from the
Closing Date (as defined in the Purchase Agreement), all of which such
restrictive covenants shall remain in full force and effect in accordance with
the terms and conditions of the Purchase Agreement.
17. Assignment. Each of the Company and the Affiliates shall have the right to
assign this Agreement and its rights and obligations hereunder in whole, but not
in part, to any corporation or other entity with or into which the Company or
such Affiliate, as the case may be, may hereafter merge or consolidate or to
which the Company or such Affiliate may transfer all or substantially all of its
assets, if in any such case said corporation or other entity shall by operation
of law or expressly in writing assume all obligations of the Company or such
Affiliate hereunder as fully as if it had been originally made a party hereto,
but may not otherwise assign this Agreement or its rights and obligations
hereunder. The Employee may not assign or transfer this Agreement or any rights
or obligations hereunder.
18. Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where permitted and
applicable, assigns, including, without limitation, any successor to the Company
or any Affiliate, whether by merger, consolidation, sale of stock, sale of
assets or otherwise.
19. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall not affect the enforceability of the remaining portions of this Agreement
or any part thereof, all of

 

12



--------------------------------------------------------------------------------



 



which are inserted conditionally on their being valid in law, and, in the event
that any one or more of the words, phrases, sentences, clauses, provisions,
sections or articles contained in this Agreement shall be declared invalid, this
Agreement shall be construed as if such invalid word or words, phrase or
phrases, sentence or sentences, clause or clauses, provisions or provisions,
section or sections or article or articles had not been inserted. If such
invalidity is caused by length of time or size of area, or both, the otherwise
invalid provision will be considered to be reduced to a period or area which
would cure such invalidity.
20. Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.
21. Damages; Attorneys Fees. Nothing contained herein shall be construed to
prevent the Company or any Affiliate, on the one hand, or the Employee, on the
other, from seeking and recovering from the other damages sustained as a result
of the other’s breach of any term or provision of this Agreement. In the event
that either party hereto seeks to collect any damages resulting from, or the
injunction of any action constituting, a breach of any of the terms or
provisions of this Agreement, then the party found to be at fault shall pay all
reasonable costs and attorneys’ fees of the other party.
22. Section Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only, and shall not affect in any way
the meaning or interpretation of this Agreement.
23. No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person other than
the parties hereto and their respective heirs, personal representatives, legal
representatives, successors and permitted assigns, any rights or remedies under
or by reason of this Agreement.
24. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same.
25. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Connecticut,
without regard to principles of conflict of laws.
26. Jurisdiction and Venue. Each of the parties irrevocably and unconditionally:
(a) agrees that any suit, action or legal proceeding arising out of or relating
to this Agreement which is expressly permitted by the terms of this Agreement to
be brought in a court of law, shall be brought in the Superior Court of the
State of Connecticut for the Judicial District of Hartford or in the United
States District Court for the District of Connecticut; (b) consents to the
jurisdiction of each such court in any such suit, action or proceeding;
(c) waives any objection which it or he may have to the laying of venue of any
such suit, action or proceeding in any of such courts; and (d) agrees that
service of any court papers may be effected on such party by mail, as provided
in this Agreement, or in such other manner as may be provided under applicable
laws or court rules in such courts.

 

13



--------------------------------------------------------------------------------



 



27. Notices. All notices required or permitted to be given hereunder shall be in
writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested, sent by overnight courier, or sent by
confirmed facsimile transmission addressed as set forth herein. Notices
personally delivered, sent by facsimile or sent by overnight courier shall be
deemed given on the date of delivery and notices mailed in accordance with the
foregoing shall be deemed given upon the earlier of receipt by the addressee, as
evidenced by the return receipt thereof, or three days after deposit in the U.S.
mail. Notice shall be sent: (a) if to the Company or to any Affiliate, addressed
to the Company or such Affiliate, as the case may be, One Church Street,
Suite 201, Rockville, Maryland 20850, Attention: Arthur F. Trudel; and (b) if to
the Employee, to his address as reflected on the payroll records of the Company,
or to such other address as either party shall request by notice to the other in
accordance with this provision.
28. Entire Agreement. This Agreement constitutes the entire agreement between
and among the parties hereto with respect to the subject matter hereof and, upon
its effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Employee and the Company and/or
the Affiliates with respect to such subject matter, including without limitation
the Original Employment Agreement. This Agreement may not be modified in any way
unless by a written instrument signed by the Companies and the Employee.
[SIGNATURES ON FOLLOWING PAGES]

 

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has executed, or has caused its duly
authorized representative to execute, this Agreement as of the date first above
written.

            THE COMPANY:

GEMMA POWER SYSTEMS, LLC
      By:           Name:           Title:           THE AFFILIATES:

GEMMA POWER, INC.
      By:           Name:           Title:           GEMMA POWER SYSTEMS
     CALIFORNIA, INC.
      By:           Name:           Title:      

 

15



--------------------------------------------------------------------------------



 



         

            GEMMA POWER HARTFORD, LLC
      By:           Name:           Title:           GEMMA RENEWABLE POWER, LLC
      By:           Name:           Title:           THE EMPLOYEE:        
WILLIAM F. GRIFFIN, JR.                        

 

16